DETAILED ACTION
	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s response filed October 19, 2020 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1 and 4-20 are currently pending.  Claims 2 and 3 are canceled.  Claims 4-9 and 14-20 are withdrawn.  Claim 1 and 4-13 are currently amended.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 19, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
Rejection Maintained
Claims 1 and 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. 
The rejection has been revised in view of Applicant’s claim amendment submitted October 19, 2020.
The rationale set forth below conforms to current Office practice for examination of claims under § 101.
These claims are analyzed for eligibility in accordance with their broadest reasonable interpretation.  All of the claims are directed to a statutory category, e.g., a process (Step 1: YES).  

The next part of the analysis involves whether the claimed invention recites or is directed to one or more judicial exceptions (Step 2A, prong one).
As is recognized by the instant specification (paragraphs [0002] and [0003]), hemophilia is a hemorrhagic disease caused by a defect or dysfunction of coagulation factor VIII or coagulation factor IX, thus those suffering from hemophilia have delayed clotting times.   
Regarding Claim 1:  Claim 1 has been amended to recite the following method:
A method for determining severity of hemophilia and treating hemophilia, comprising the steps of: 
coagulating a blood specimen of a subject to acquire a coagulation waveform; differentiating the coagulation waveform to obtain a waveform of coagulation rate; and 	acquiring an average change rate of a coagulation rate from the waveform of coagulation rate, the average change rate of the coagulation rate being a magnitude of a slope of a straight line connecting two points on the waveform of coagulation rate; 

administering a treatment to the subject based on the severity of hemophilia.

Claim 1 recites limitations directed to differentiating the coagulation waveform and acquiring an average change rate, the average change rate is a magnitude (steepness) of a slope of a straight line. These limitations are describing mathematical calculations and mathematical relationships and thus articulate abstract ideas. These limitations set forth a judicial exception since differentiating of waveforms and acquiring average change rates are mathematical concepts and thus abstract ideas.  Thus, the claim recites limitations directed to abstract ideas.
Although the claim has been amended to now recite “determining the severity of hemophilia of the subject based on the average change rate of the coagulation rate”, it is noted that claim 1 indicates the average change rate of the coagulation rate is a magnitude of a slope of a straight line, that is the determining step is based on the slope of the curves obtained by differentiating the coagulation waveform (first derivative curve). This limitation is directed to a mental process that can be performed simply by looking at the slopes of the curves and comparing their height and width and thus determining the steepness (magnitude) (see instant FIG. 3, for example).  Thus, this limitation sets forth a judicial exception since the limitation is directed to a mental process.
Claims 10-13 depend directly, or indirectly from claim 1.  Dependent claims 10-13 further limit the method by indicating the type of hemophilia, steps for activating coagulation and irradiating the sample for optical measurement of coagulation.
In view of the above, the claimed invention recites or is directed to a judicial exception (Step 2A, prong one:  Yes). 

The next part of the analysis involves whether the claimed invention recites additional elements that integrate the judicial exception into a practical application (Step 2A, prong two).
Claim 1 has been amended to recite the additional element of “administering a treatment to the subject based on the severity of hemophilia.” Although applying or using a judicial exception to effect a particular treatment can, in some cases, be indicative of integrating the judicial exception into a practical application, merely adding the words “administering” (i.e. “apply it”) may not be indicative of integration into a practical application. Unlike claims 5 and 6 of the Julitis example (Example 29 of the Subject Matter Eligibility Examples: Life Sciences, May 2016) which are now eligible at Step 2A, prong two since they recite administering an effective amount of a specific medicament, and thus integrate the judicial exception into a practical application, the instant claim does not recite administration of any particular treatment, such as the administration of immune tolerance therapy in the case where patients have an inhibitor value of 5 BU or more (instant specification at page 2).  The instant claim merely recites ‘administering a treatment to the subject’. Although this limitation indicates that a treatment is to be administered, it does not provide any information as to how the patient is to be treated, or what the treatment is, but instead covers any possible treatment that a doctor decides to administer to the subject. Since the claim does not require any particular application of the recited judicial exceptions, the limitation is the equivalent of merely adding the words “apply it” to the judicial exceptions.  Mere instructions to apply an exception cannot provide an inventive concept.  Therefore, the claimed invention does not recite additional 
For claims 10-13 the claimed invention does not recite additional elements that integrate the judicial exception into a practical application, such as steps that apply the judicial exception to a particular treatment.  Therefore, the claimed invention does not recite additional elements that integrate the judicial exception into a practical application (Step 2A, prong two:  No). 

The final part of the analysis involves whether the claimed invention, as a whole, recites something “significantly more” than the judicial exceptions (Step 2B).  
In addition to the judicial exceptions discussed above, elements directed to non-laws of nature, contacting the blood sample with a reagent to activate coagulation so that clotting time can be measured by irradiating with light, are recited at a high level of generality, and were well-understood, routine and conventional practices in the art prior to the time of invention (e.g., see Leong et al. as set forth below).  In view of the above and considered as a whole, the claimed invention is simply a method for diagnosing the severity of hemophilia by employing the natural process of coagulation.   All the claim does is couple the above judicial exception with some generic and customary steps by which the judicial exceptions can be observed.  Accordingly, such elements discussed above are not significantly more than the indicated judicial exception (Step 2B: NO).
Accordingly, the claims do not qualify as eligible subject matter, and are rejected under 35 U.S.C. § 101.


Response to Remarks
Applicant has traversed the rejection of record on the grounds that the claim has been amended to recite the step of “determining the severity of hemophilia of the subject based on the average change rate of the coagulation rate, and administering a treatment to the subject based on the severity of hemophilia”, as discussed at Applicant’s remarks (pages 7-8).  Applicant points to Example 29 of the subject matter eligibility examples: life sciences (May, 2016) to support that a claim which recites a treatment step is patent eligible since it integrates the judicial exception into a practical application. Applicant further points to Example 41 of the subject matter eligibility examples: Abstract Ideas (January 2019) to support that even if a mathematical calculation is recited in the claim, the claim reciting additional elements which integrates the judicial exception into a practical application is considered to be eligible.
Applicant’s remarks have been fully considered, but are not found persuasive for the reasons set forth above under the revised rejection in view of the amendments to claim 1 which adds the steps of determining the severity of hemophilia of the subject based on the average change rate of the coagulation rate, and administering a treatment to the subject based on the severity of hemophilia.  
Specifically, as set forth above the step of determining the severity of hemophilia of the subject based on the average change rate of the coagulation rate is directed to a mental process and the additional element of administering a treatment does not integrate the judicial exceptions into a practical application. As noted above, although the claim indicates that a treatment is to be administered, it does not provide any information as to how the patient is to be treated, or what the treatment is, but instead covers any possible treatment that a doctor decides to administer to the subject. Since the claim does 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Rejection Maintained
Claims 1 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Leong et al., (US 2013/0344519; IDS 12/20/2107, previously cited) (“Leong”).
The rejection has been revised in view of Applicant’s claim amendment submitted October 19, 2020.
	Leong is directed to methods of performing coagulation assays, performing waveform analysis on the measured coagulation data and employing the waveform analysis to determine a coagulation status and subsequently correlating a disease state using the waveform analysis (Abstract and FIG. 3).
	Regarding claim 1, Leong (paragraphs [0065]-[0071]) specifically discloses a method for correlating disease states (i.e. severity) of hemophilia in patients comprising the steps illustrated below from FIG. 3:

    PNG
    media_image1.png
    879
    490
    media_image1.png
    Greyscale

	As to claim 1 and the limitation directed at coagulating a blood specimen of a subject to acquire a coagulation waveform, Leong’s FIG. 3 teaches obtaining a plasma sample from a patient with Hemophilia A, adding Factor VIII (FVIII) protein, activating the sample to form a clot and thereafter measuring turbidity of the sample by optical analysis and performing waveform analysis of the measured data, which reads on coagulating a blood specimen to acquire a coagulation waveform.

	Further regarding claim 1, claim 1 has been amended to now recite:
	 “…acquiring an average change rate of a coagulation rate from the waveform of coagulation rate, the average change rate of the coagulation rate being a magnitude of a slope of a straight line connecting two points on the waveform of coagulation rate…” Given the claim now recites the average change rate of the coagulation rate is a magnitude of a slope of a straight line connecting two points on the waveform of coagulation rate, the claim is interpreted to require acquiring a magnitude of a slope on the waveform of coagulation rate.  That is, the claim requires acquiring the steepness of a slope on the waveform of coagulation rate.
	It is noted the waveform of coagulation rate is illustrated by Applicant’s FIG. 1B, which is obtained by a first differentiation (first derivative) of the coagulation waveform illustrated in Applicant’s FIG. 1A.  Leong’s FIG. 5A illustrates the method disclosed by Leong can generate a coagulation waveform using an optical analyzer, wherein waveform analysis is conducted by the waveform analysis tool (#104) to provide the first derivative curve as illustrated at Leong’s FIG. 5B (top graph) (paragraph [0079]). It is noted that Leong’s data Table at paragraph [0051] illustrates slope calculations, paragraphs [0062] and [0132] teach waveform analysis includes slope calculations, and as discussed immediately above, Leong at paragraphs [0068]-[0069] teaches the optical 
	Leong’s FIG. 14 further illustrates first derivative curves (i.e. waveform of coagulation rate) obtained from the generation of coagulation waveforms for various blood donors with factor deficiencies, e.g. FVIII.  Thus, given Leong’s FIG. 14 illustrates first derivative curves having various slopes (slope for donor 902 (F) has a greater magnitude than the slope for donors 801, 819 and 822 (D)), Leong’s method illustrates acquiring data that shows the magnitude (i.e. steepness of straight line connecting two points) of the curve slopes on the first derivative curves (i.e. waveform of coagulation rates), thus meeting the limitation of claim 1.
	As to the limitation “determining the severity of hemophilia of the subject based on the average change rate of the coagulation rate”, it is noted as set forth above, the average change rate of the coagulation rate is indicated as a magnitude of a slope of a straight line connecting two points on the waveform of coagulation rate (first derivative curve).  Thus, the claim is interpreted to require determining the severity of hemophilia of the subject based on the magnitude of a slope of a straight line connecting two points on the waveform of coagulation rate; that is the severity of hemophilia is determined based on the steepness of a slope on the waveform of coagulation rate (i.e. first derivative curve).
	Leong’s FIG. 14 illustrates first derivative curves (i.e. waveform of coagulation rate) obtained from the generation of coagulation waveforms for various blood donors with factor deficiencies, e.g. FVIII.  Thus, Leong’s FIG. 14 illustrates first derivative 
	As to the limitation “administering a treatment to the subject based on the severity of hemophilia”, it is noted that Leong teaches application of the waveform analysis for the purpose of improving the accuracy of individual plasma testing and improving potential treatment (Example 2, paragraph [0080]). Leong teaches the waveform analysis assesses the responses of hemophilia A patients to FVIII therapy (paragraph [0086]).  Leong further teaches the method is useful for determining whether one or more therapeutic agents, e.g. engineered protein such as BAY 86-6150 can be used successfully in a patient, thus improving their coagulation status.  The therapeutic agent is administered to the patient’s plasma sample and the coagulation status is evaluated using the waveform analysis thus permitting a more tailored patient therapy (paragraphs [0118]-[0119] and [0124]). Thus, Leong’s method is considered to read on “administering a treatment to the subject based on the severity of the hemophilia”, thus meeting the limitation of claim 1.
	Regarding claim 10, Leong’s method illustrated at FIG. 3 is directed to hemophilia A.  Leong’s FIGs. 6A and 6B illustrate the variation in clotting time, which correlates to the severity of hemophilia (paragraph [0080]), thus meeting the limitation of claim 10.
Regarding claim 11, Leong’s paragraph [0067] teaches the plasma sample is activated with an agent such as silica or ellagic acid, which reads on “contacting the blood specimen with a coagulation no time measuring reagent”, thus meeting the limitation of claim 11. 
	Further regarding irradiating the sample with light, Leong’s FIG. 3 teaches measuring turbidity via optical analysis.  Leong’s paragraph [0045] teaches the wavelength of light used by the optical coagulation analyzer can be any suitable wavelength, specifically about 650-671 nanometers or greater, therefore the sample is irradiated with light, thus meeting the limitation of claim 11.
	Regarding claim 12, as set forth immediately above, Leong’s paragraph [0067] teaches the plasma sample is activated with an agent such as silica or ellagic acid and the coagulation assay can be aPTT, i.e. activated partial thromboplastin time (see paragraph [0068]). Thus, Leong’s disclosed coagulation measuring time reagent is a reagent for measuring activated partial thromboplastin time as recited in claim 12.
	Regarding claim 13, Leong’s paragraph [0068] teaches the optical analysis measures optical density/turbidity to generate the data illustrated in FIG. 5A.  Leong’s paragraph [0079] teaches the optical analysis for FIGS. 5A and 5B include absorbance data, thus Leong’s teaching reads on “wherein the optical measurement is absorbance”, thus meeting the limitation of claim 13.

Response to Remarks
	Applicant previously argued that Leong does not teach or suggest obtaining or using “an average change rate of a coagulation rate” and maintains that Applicant does not agree with the Examiner’s position regarding the limitation directed at acquiring an 
	Applicant’s remarks have been fully considered, but are not found persuasive.
	In response, it is noted that claim 1 recites the following:
	“…acquiring an average change rate of a coagulation rate from the waveform of coagulation rate, the average change rate of the coagulation rate being a magnitude of a slope of a straight line connecting two points on the waveform of coagulation rate…” 
	Thus, given the claim indicates the average change rate of the coagulation rate is a magnitude of a slope of a straight line connecting two points on the waveform of coagulation rate, the claim is interpreted to require acquiring a magnitude of a slope on the waveform of coagulation rate, that is, acquiring the steepness of a slope on the waveform of coagulation rate.
	It is further noted the waveform of coagulation rate is represented by Applicant’s FIG. 1B, which is obtained by a first differentiation (first derivative) of the coagulation waveform illustrated in Applicant’s FIG. 1A.  As set forth above, Leong’s FIG. 5A illustrates the method disclosed by Leong can generate a coagulation waveform using an optical analyzer, wherein waveform analysis is conducted by the waveform analysis tool (#104) to provide the first derivative curve (i.e. waveform of coagulation rate) as illustrated at Leong’s FIG. 5B (top graph) (paragraph [0079]). 
	Leong’s FIG. 14 further illustrates first derivative curves (i.e. waveform of coagulation rate) obtained from the generation of coagulation waveforms for various 
	As to Applicant’s remarks regarding the reference to Sevenet, Applicant asserts that Sevenet does not disclose using the claimed average change rate of a coagulation rate, as discussed at Applicant’s remarks (page 9, second paragraph), Applicant’s remarks have been fully considered, but are not found persuasive.
	In response, it is noted that Sevenet was cited in response to Applicant’s previous remarks regarding Leong’s clot waveform analysis method acquiring magnitudes of curve slopes. Sevenet evidences that clot waveform analysis corresponds to the study of the slopes generated by an optical detection system during routing coagulation assays. Leong teaches waveform analysis is performed on measured data to acquire first derivatives of measured data which are first derivative curves illustrating various curve slopes. Leong’s method employs computer programs that identify various parameters including slope (paragraph [0132] and FIG. 14).

	As to Applicant’s remarks regarding the instant invention showing superior results regarding distinguishing hemophilia specimens in which antibodies have appeared (with inhibitors) versus without inhibitors (specification at paragraph [0092]), as discussed at Applicant’s remarks (page 9, last paragraph to page 10, first 
	In response, it is first noted that Leong teaches the disclosed method expectedly discriminates between hemophilia patients with and without inhibitors (i.e. with or without antibodies to coagulating factors) (paragraph [0138]). 
	Furthermore, the claims do not require any limitations regarding discriminating between specific types of hemophilia, e.g. antibody (with inhibitor) to a coagulation factor has appeared versus severe hemophilia A without antibodies (without inhibitors) or that the discrimination is made by the parameter calculated with Expression 1 (specification at paragraph [0094]).  Currently as written, claim 1 only requires determining the severity of hemophilia of the subject based on the magnitude of a slope on the waveform of coagulation rate (first derivative curve). As set forth above regarding the limitation directed at acquiring an average change rate of a coagulation rate from the waveform of coagulation rate and determining severity of hemophilia based on the average change rate of the coagulation rate, this limitation is directed at acquiring the magnitude of a slope on the waveform of coagulation rate (first derivative curve).  Leong’s FIG. 14 clearly acquires first derivative curves for various types/severity of hemophilia showing clear distinctions between the slopes of the curves for normal (non-hemophilia) patients and hemophilia patients.  Leong’s FIG. 14 illustrates first derivative curves having various slopes. Leong’s FIG. 14 illustrates the slope for donor 902 (F) has a greater magnitude than the slope for donors 801, 819 and 822 (D), and the slopes for normal plasma (A-C) have a greater magnitude than those for donors with hemophilia.  Leong’s method illustrates the severity of hemophilia relates to the 

Conclusion
No claim is allowed. No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVELYN Y PYLA/             Examiner, Art Unit 1633